UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By Independence Investments LLC An intensifying credit crisis walloped U.S. stocks in the year ended October 31, 2008, with most of the losses occurring in the final six weeks of the period, when a series of blow-ups in the financial sector sent the major stock indexes into waterfall declines. Small caps generally fared better than their larger counterparts, but no size or style group escaped the carnage. In an effort to avert a systemic meltdown of the financial system, the U.S. government unveiled a $700 billion bailout plan. For its part, the Federal Reserve Board put in place a number of credit facilities to boost banks liquidity and stimulate lending, and slashed short-term interest rates. For the 12 months ended October 31, 2008, the Funds benchmarks, the Russell 2000 Index and the S&P SmallCap 600 Index, finished with returns of 34.16% and 32.44%, respectively. An intensifying credit crisis walloped U.S. stocks, with most of the losses occurring in the final six weeks of the period During the past year, John Hancock Small Cap Funds Class A shares returned 44.33% at net asset value. Stock selection in the health care sector detracted significantly during the period. Air Methods Corp., a provider of medical air transport services, was a major detractor. High gasoline costs prompted consumers to drive less, resulting in fewer accidents requiring the companys services. Also hampering our results was Inverness Medical Innovations, Inc., a maker of medical diagnostic products. Additionally, two detractors classified as commercial services stocks had strong ties to the health care sector: inVentiv Health, Inc., which provides marketing and advertising services to drug companies, and PARAXEL International Corp., a contract research organization. Secure Computing, a maker of security software, detracted as well and we sold the stock. Conversely, stock selection in consumer cyclicals aided our results. Fuel Systems Solutions, Inc. was a key contributor, benefiting from increased demand for equipment and vehicles that run on liquefied natural gas. G-III Apparel Group, Ltd., a maker of licensed outerwear, and Genesee & Wyoming Inc., a short-haul railroad, also helped. We sold the stock during the period. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Investments in smaller companies may involve greater risks than those in larger, more well-known companies. See the prospectus for the risks of investing in small-cap stocks. 6 Small Cap Fund | Annual report A look at performance For the period ended October 31, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 1 12-16-98 47.12 2.97  3.42 47.12 13.99  39.33 B 12-6-04 47.19   9.53 47.19   32.35 C 12-6-04 45.17   8.88 45.17   30.42 I 2 12-6-04 43.99   7.81 43.99   27.19 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5% and the applicable contingent deferred sales charges (CDSC) on Class B and Class C shares. The return for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15,2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.60%, Class B  2.30%, Class C  2.30%, Class I  1.08%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 Effective December 3, 2004, shareholders of the former Independence Small Cap Portfolio became owners of that number of full and fractional shares of Class A shares of the John Hancock Small Cap Fund. Additionally, the accounting and performance history of the former Independence Small Cap Portfolio was redesignated as that of Class A of John Hancock Small Cap Fund. 2 For certain types of investors as described in the Funds Class I share prospectus. Annual report | Small Cap Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Small Cap Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 2 12-6-04 $6,948 $6,765 $8,828 $9,292 C 12-6-04 6,958 6,958 8,828 9,292 I 12-6-04 7,281 7,281 8,828 9,292 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of October 31, 2008. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 2000 Index  Index 1  is an unmanaged index composed of 2,000 U.S. small-capitalization stocks. Standard & Poors SmallCap 600 Index  Index 2  is an unmanaged index of 600 domestic stocks of small-size companies. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 Index 2 figure as of closest month end to inception date. 3 No contingent deferred sales charge applicable. 4 For certain types of investors as described in the Funds Class I share prospectus. 8 Small Cap Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2008, with the same investment held until October 31, 2008. Account value Ending value Expenses paid during on 5-1-08 on 10-31-08 period ended 10-31-08 1 Class A $1,000.00 $693.60 $7.02 Class B 1,000.00 690.60 9.99 Class C 1,000.00 691.60 9.99 Class I 1,000.00 695.40 4.69 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Small Cap Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2008, with the same investment held until October 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-08 on 10-31-08 period ended 10-31-08 1 Class A $1,000.00 $1,016.80 $8.36 Class B 1,000.00 1,013.30 11.89 Class C 1,000.00 1,013.30 11.89 Class I 1,000.00 1,019.60 5.58 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.65%, 2.35%, 2.35% and 1.10% for Class A, Class B, Class C and Class I, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). 10 Small Cap Fund | Annual report Portfolio summary Top 10 holdings 1 Allegiant Travel Co. 5.0% National Interstate Corp. 3.1% IPG Photonics Corp. 4.1% iShares Russell 2000 Index Fund 3.0% Symmetry Medical, Inc. 3.9% Inverness Medical Innovations, Inc. 2.9% Tractor Supply Co. 3.6% Air Methods Corp. 2.8% United National Foods, Inc. 3.4% First Mercury Financial Corp. 2.6% Sector distribution Consumer discretionary 20% Consumer staples 6% Information technology 17% Materials 3% Health care 16% Energy 3% Financials 16% Short-term investments & other 8% Industrials 11% 1 As a percentage of net assets on October 31, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Small Cap Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-08 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 94.08% (Cost $70,231,909) Air Freight & Logistics 1.98% Dynamex, Inc. (I) 46,200 1,127,742 Airlines 5.05% Allegiant Travel Co. (I) 72,200 2,875,726 Apparel Retail 2.32% Citi Trends, Inc. (I) 79,000 1,321,670 Apparel, Accessories & Luxury Goods 2.25% G-III Apparel Group, Ltd. (I) 92,800 1,281,568 Application Software 3.02% Deltek, Inc. (I) 146,601 763,791 Synchronoss Technologies, Inc. (I) 123,100 956,487 Auto Parts & Equipment 1.57% Fuel Systems Solutions, Inc. (I) 31,400 893,330 Casinos & Gaming 1.76% Bally Technologies, Inc. (I) 45,400 1,005,610 Catalog Retail 0.97% Gaiam, Inc. (Class A) (I) 67,400 552,680 Communications Equipment 1.32% Aruba Networks, Inc. (I) 241,100 749,821 Computer Hardware 1.80% 3PAR, Inc. (I) 160,700 1,025,266 Distributors 1.15% Lkq Corp. (I) 57,100 653,224 Diversified Chemicals 2.40% Penford Corp. 106,300 1,368,081 Electronic Manufacturing Services 4.13% IPG Photonics Corp. (I) 165,600 2,351,520 Environmental & Facilities Services 1.56% Team, Inc. (I) 32,000 888,640 Food Distributors 3.39% United Natural Foods, Inc. (I) 86,500 1,932,410 See notes to financial statements 12 Small Cap Fund | Annual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Footwear 1.90% Iconix Brand Group, Inc. (I) 99,500 1,083,555 Health Care Equipment 6.15% Abaxis, Inc. (I) 49,100 754,667 Symmetry Medical, Inc. (I) 171,000 2,209,320 Zoll Medical Corp. (I) 22,400 539,392 Health Care Services 5.13% Air Methods Corp. (I) 94,400 1,584,032 Hms Holdings Corp. (I) 13,167 326,147 inVentiv Health, Inc. (I) 106,900 1,012,343 Health Care Supplies 2.93% Inverness Medical Innovations, Inc. (I) 87,300 1,671,795 Health Care Technology 0.45% Allscripts Healthcare Solutions, Inc. 39,600 257,400 Hypermarkets & Super Centers 1.37% Bjs Wholesale Club, Inc. (I) 22,200 781,440 Industrial Machinery 4.80% Chart Industries, Inc. (I) 66,300 903,006 Dynamic Materials Corp. 40,800 775,200 Flow International Corp. (I) 275,700 1,058,688 Internet Software & Services 1.37% DivX, Inc. (I) 39,427 275,200 TheStreet.com, Inc. 128,000 504,320 Investment Banking & Brokerage 1.86% SWS Group, Inc. 57,200 1,061,632 Investment Companies 2.98% iShares Russell 2000 Index Fund 31,800 1,700,664 Life Sciences Tools & Services 1.71% PARAXEL International Corp. (I) 93,600 973,440 Oil & Gas Exploration & Production 3.17% Goodrich Petroleum Corp. (I) 47,100 1,307,496 Warren Resources, Inc. (I) 94,300 498,847 Personal Products 1.88% Inter Parfums, Inc. 92,100 1,073,886 Property & Casualty Insurance 7.95% AmTrust Financial Services, Inc. 126,600 1,243,212 First Mercury Financial Corp. (I) 138,400 1,493,336 National Interstate Corp. 102,400 1,792,000 Regional Banks 3.50% Pinnacle Financial Partners, Inc. (I) 12,049 352,554 Signature Bank (I) 11,111 361,996 SVB Financial Group (I) 24,900 1,281,105 See notes to financial statements Annual report | Small Cap Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Retail 1.44% Big Lots, Inc. (I) 33,500 818,405 Semiconductors 2.31% Techwell, Inc. (I) 150,221 1,315,936 Specialty Chemicals 1.63% Arch Chemicals, Inc. 29,000 822,730 Flotek Industries, Inc. (I) 22,088 109,336 Specialty Stores 3.57% Tractor Supply Co. (I) 48,900 2,032,284 Systems Software 3.31% Double-Take Software Inc. (I) 141,800 1,049,320 Radiant Systems, Inc. (I) 158,890 837,350 Par value Issuer, description, maturity date Value Short-term investments 5.97% (Cost $3,400,000) Joint Repurchase Agreement 5.97% Joint Repurchase Agreement with Barclays dated 10-31-08 at 0.15% to be repurchased at $3,400,043 on 11-03-08, collateralized by $4,121,612 U.S. Treasury Inflation Indexed Note 1.750% on 1-15-28 (valued at $3,468,000 including interest). $3,400 3,400,000 Total investments (Cost $73,631,908)  100.05% Other assets and liabilities, net (0.05%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund.  At October 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $74,610,525. Net unrealized depreciation aggregated $17,600,925, of which $2,468,575 related to appreciated investment securities and $20,069,500 related to depreciated investment securities. (I) Non-income producing security. See notes to financial statements 14 Small Cap Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $73,631,908) $57,009,600 Cash 694 Receivable for investments sold 1,867,951 Receivable for shares sold 47,521 Interest receivable 14 Reimbursement receivable 9,072 Receivable from affiliates 696 Total assets Liabilities Payable for investments purchased 1,607,563 Payable for shares repurchased 173,108 Payable to affiliates Management fees 48,966 Distribution and service fees 22,983 Other 53,432 Other payables and accrued expenses 50,321 Total liabilities Net assets Capital paid-in 91,596,734 Accumulated net realized loss on investments (17,991,714) Net unrealized depreciation of investments (16,622,309) Accumulated net investment loss (3,536) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($38,014,218 ÷ 5,398,176 shares) $7.04 Class B ($3,382,650 ÷ 494,922 shares) 1 $6.83 Class C ($10,052,634 ÷ 1,470,573 shares) 1 $6.84 Class I ($5,529,673 ÷ 769,070 shares) $7.19 Maximum offering price per share Class A ($7.04 ÷ 95.0%) 2 $7.41 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Annual report | Small Cap Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Securities lending $585,430 Dividends 436,579 Income from affiliated issuers 339,600 Interest 64,013 Total investment income Expenses Investment management fees (Note 5) 1,155,876 Distribution and service fees (Note 5) 538,876 Transfer agent fees (Note 5) 404,170 Accounting and legal services fees (Note 5) 14,729 Printing fees 75,830 Blue sky fees 54,630 Custodian fees 38,272 Professional fees 27,793 Trustees fees 5,384 Miscellaneous 10,023 Total expenses Less expense reductions (Note 5) (84,674) Net expenses Net investment loss Realized and unrealized loss Net realized loss on investments (15,827,722) Change in net unrealized appreciation (depreciation) of investments (52,723,058) Net realized and unrealized loss Decrease in net assets from operations See notes to financial statements 16 Small Cap Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-07 10-31-08 Increase (decrease) in net assets From operations Net investment loss ($1,959,802) ($815,287) Net realized gain (loss) 25,237,119 (15,827,722) Change in net unrealized appreciation (depreciation) 5,603,599 (52,723,058) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net realized gain Class A  (14,316,661) Class B  (994,058) Class C  (3,980,157) Class I  (2,019,611)  From Fund share transactions (Note 6) Total decrease Net assets Beginning of year 256,188,590 203,631,168 End of year 1 1 Includes accumulated net investment loss of $6 and $3,536, respectively. See notes to financial statements Annual report | Small Cap Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-04 10-31-05 1 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment loss 2 (0.09) (0.11) (0.12) (0.10) 3 (0.06) Net realized and unrealized gain (loss) on investments 1.61 1.61 1.24 1.79 (5.70) Total from investment operations Less distributions From net realized gain (0.14) (1.38) (0.05)  (1.52) Net asset value, end of year Total return (%) 4 5 5 5 5 Ratios and supplemental data Net assets, end of year (in millions) $28 $105 $162 $137 $38 Ratios (as a percentage of average net assets): Expenses before reductions 2.23 1.65 1.60 1.60 1.72 Expenses net of all fee waivers 1.23 1.57 1.59 1.60 1.65 Expenses net of all fee waivers and credits 1.23 1.57 1.59 1.60 1.65 Net investment loss (0.80) (0.99) (0.98) (0.72) 3 (0.54) Portfolio turnover (%) 129 145 74 96 84 1 Effective 12-3-04, shareholders of the former Independence Small Cap Portfolio became owners of an equal number of full and fractional Class A shares of the John Hancock Small Cap Fund. Additionally, the accounting and performance history of the Independence Small Cap Portfolio was redesignated as that of Class A of John Hancock Small Cap Fund. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of classs average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements 18 Small Cap Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-05 1 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment loss 2 (0.17) (0.20) (0.19) 3 (0.13) Net realized and unrealized gain (loss) on investments 0.45 1.23 1.76 (5.56) Total from investment operations Less distributions From net realized gain  (0.05)  (1.52) Net asset value, end of year Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of year (in millions) $9 $11 $9 $3 Ratios (as a percentage of average net assets): Expenses before reductions 2.35 7 2.30 2.30 2.43 Expenses net of all fee waivers 2.27 7 2.29 2.30 2.35 Expenses net of all fee waivers and credits 2.27 7 2.29 2.30 2.35 Net investment loss (1.67) 7 (1.67) (1.42) 3 (1.25) Portfolio turnover (%) 145 74 96 84 1 Class B shares began operations on 12-6-04. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of classs average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Annual report | Small Cap Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-05 1 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment loss 2 (0.17) (0.20) (0.19) 3 (0.13) Net realized and unrealized gain (loss) on investments 0.45 1.23 1.76 (5.55) Total from investment operations Less distributions From net realized gain  (0.05)  (1.52) Net asset value, end of year Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of year (in millions) $31 $44 $38 $10 Ratios (as a percentage of average net assets): Expenses before reductions 2.35 7 2.30 2.30 2.42 Expenses net of all fee waivers 2.27 7 2.29 2.30 2.35 Expenses net of all fee waivers and credits 2.27 7 2.29 2.30 2.35 Net investment loss (1.67) 7 (1.68) (1.42) 3 (1.25) Portfolio turnover (%) 145 74 96 84 1 Class C shares began operations on 12-6-04. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of classs average net assets. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 20 Small Cap Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-05 1 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment income (loss) 2 (0.05) (0.06) (0.03) 3  4 Net realized and unrealized gain (loss) on investments 0.44 1.24 1.81 (5.80) Total from investment operations Less distributions From net realized gain  (0.05)  (1.52) Net asset value, end of year Total return (%) 5 6 Ratios and supplemental data Net assets, end of year (in millions) $34 $40 $19 $6 Ratios (as a percentage of average net assets): Expenses before reductions 1.18 8 1.08 1.08 1.13 Expenses net of all fee waivers 1.10 8 1.08 1.08 1.10 Expenses net of all fee waivers and credits 1.10 8 1.08 1.08 1.10 Net investment income (0.53) 8 (0.47) (0.24) 3 0.02 Portfolio turnover (%) 145 74 96 84 1 Class I shares began operations on 12-6-04. 2 Based on the average of the shares outstanding. 3 Net investment loss per share and ratio of net investment loss to average net assets reflects a special dividend received by the Fund which amounted to $0.01 per share and 0.06% of classs average net assets. 4 Less than $0.01 per share 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. See notes to financial statements Annual report | Small Cap Fund 21 Notes to financial statements Note 1 Organization John Hancock Small Cap Fund (the Fund) is a diversified series of John Hancock Equity Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Fund is the accounting and performance successor to Independence Small Cap Portfolio, a diversified open-end management investment company organized as a Massachusetts business trust. On December 3, 2004, the Fund acquired substantially all the assets and assumed the liabilities of the former Independence Small Cap Portfolio pursuant to an agreement and plan of reorganization, in exchange for Class A shares of the Fund. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
